Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US17/67931.
The amendment filed on September 7, 2022 has been entered.
Claims 1-4, 6, 9-12, 14, 16-17, 20-21, 24-28, and 30 are pending.

Election/Restrictions
Applicant elected Group I with a species election of (1) TdT as the polymerase, (3) Co+2 as the divalent cation, and (4) DNA as the target substrate in the reply filed on November 30, 2021.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
During a telephone conversation with John P. Iwanicki on March 8, 2022, polX family of DNA polymerase as the TdT was elected.
Claims 20, 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2021.
 
 
Claim Rejections - 35 USC § 112
 Applicant’s arguments, see Section II at page 8, filed September 7, 2022, with respect to claim 1 have been fully considered and are persuasive.  Claim 1 has been amended to delete the indefinite limitation “single stranded portion”.  Therefore, the rejection of claims 1 and claims 2-4, 6, 9-12, 14, 16-17, 20-21, and 24-27 dependent therefrom under 35 USC 112(b) has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motea (Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase.  Biochim Biophys Acta. 2010 May;1804(5):1151-66. – form PTO-892), Efcavitch (US 8,808,989 – form PTO-892), Azzawi (WO 2015/113828– form PTO-892), and FT-M1473A (FluoProbes. DMNP-EDTA, NP-EGTA. February 2, 2014 – form PTO-892. FT-M1473A was available to the public on February 2, 2014, as evidenced by WaybackMachine, see pages 4-7). 
Regarding claims 1, 14, and 16-17, Motea discloses a calf thymus terminal deoxynucleotidyl transferase (TdT) of the polX family of DNA polymerases that synthesizes polynucleotides in a template-independent manner (1st paragraph under “Introduction” page 2, 1st full paragraph at page 3, and 2nd paragraph at page 5).  Regarding claims 1, 12, and 21, Motea discloses that TdT synthesizes polynucleotides in a template-independent manner by randomly adding natural nucleotide triphosphate at the free 3’OH to a single-stranded DNA initiator sequence having a 3’ terminal nucleotide (3rd full paragraph at page 3 and 3rd paragraph at page 5). Regarding claims 1 and 24, Motea discloses that TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (2nd full paragraph at page 6).
Because TdT randomly adds nucleotides to 3’-OH ends of single-stranded DNA, methods of synthesizing specific sequences of polynucleotides using TdT have been developed, such as the method of Efcavitch.  Regarding claims 1 and 4, Efcavitch discloses a method of enzymatic synthesis of sequence specific polynucleotide by extending the initiating sequence and then polynucleotide sequence in a stepwise fashion by using calf thymus TdT to incorporate nucleotide analogs having an unmodified 3’ hydroxyl and a cleavable terminating group, which pauses synthesis until the terminating group is cleaved upon which a subsequent nucleotide is incorporated (Column 1 lines 65 through Column 2, line 7 and Column 12, lines 36-50).  Regarding claim 1, Efcavitch discloses synthesizing polynucleotides in an aqueous reaction medium (Column 2, line 11-12).  Regarding claims 6 and 9, Efcavitch discloses immobilizing a plurality of target substrates on a solid support located within a flow cell or reaction chamber (Column 2, lines 10-19 and Column 19, lines 15-43 and Column 19, line 58 through Column).  Regarding claim 10, Efcavitch discloses removing reaction reagents by a volume of wash fluid (Column 2, lines 22-28 and Column 19, lines 15-43). Regarding claim 11, Efcavitch discloses delivering reactions agents via fluidics or pipetting (Column 20, lines 30-55).
Neither Motea nor Efcavitch disclose using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides.
Azzawi discloses a method of modulating enzymatic activity of a polymerase by controlling the concentration of divalent cations in the reaction composition without modification of substrates (page 2, lines 13-14).  Regarding claim 1, Azzawi discloses a reaction composition comprising of a polymerase dependent on divalent cations for enzymatic activity, a divalent cation, a chelating agent that binds to the divalent cation depending on pH and/or temperature, and a substrate (page 3, lines 16-23, page 4, lines 4-5, page 4 lines 21-31, and claims 1-13).  Regarding claims 2-3, Azzawi discloses that changing the temperature results in a change of pH in the reaction composition, resulting in release of the divalent cations, activating the polymerase, and the change in polymerase activity is reversible (page 3, lines 24-28). Regarding claim 24, Azzawi discloses the divalent cations as Mg2+ or Co2+ (page 5, lines 13-15).  Regarding claims 25-26, Azzawi discloses that the chelating agent is present in a molar excess compared to the divalent cation in the reaction medium (page 6, lines 1-19). Regarding claim 27, Azzawi discloses that the chelating agent is within a ration of greater than 1:1 to 10:1 of the divalent cation (page 6, lines 1-19).
FT-M1473A discloses a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ (page 2). Regarding claim 2, FT-M1473A disclose that DMNP-EDTA is used to raise or lower concentrations of free divalent cations depending on lack of illumination or illumination.  Upon illumination with light, DMNP-EDTA is cleaved and releases free divalent cations (page 2).   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Efcavitch by modulating enzymatic synthesis of a sequence specific polynucleotide by (1) combining TdT, nucleotide triphosphate, a target DNA substrate comprising an initiator sequence and a free 3’-OH,  Mg2+ or Co2+ immobilized on a support, and DMNP-EDTA chelator which locks Mg2+ or Co2+ in place that is present in molar excess to the Mg2+ or Co2+, (2) releasing Mg2+ or Co2+ upon illumination with light thereby activating TdT, which adds the nucleotide triphosphate to the free 3’-OH of the DNA substrate, (4) flushing away the nucleotide triphosphate, and (5) introducing the subsequence nucleotide trisphosphate to be added, and (6) repeating steps (4) and (5) until the sequence specific DNA is completed.  One having ordinary skill in the art would have been motivated to modulate polymerase activity of TdT in making a sequence specific DNA because TdT randomly adds nucleotide triphosphates.  One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator instead of using nucleotide triphosphates with terminating group which requires the step of cleaving the terminal group after each addition of the specific nucleotide.  One having ordinary skill in the art would have been motivated to use the photolabile chelator DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner instead of varying the temperature of the reaction since TdT is not a thermostable polymerase and illumination with light can precisely and quickly target enzymatic DNA synthesis.  One having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and tFT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+. The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific DNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 prima facie obvious.
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that although Motea relates to TdT, Motea is limited to teaching “the biological role of this enigmatic DNA polymerase and the biochemical mechanism for its ability to perform DNA synthesis in the absence of a templating strand.” And provides no teaching or suggestion to harness TdT as a tool to synthesize a desired polynucleotide sequence by enzymatically adding each selected nucleotide step by step or any modulation of TdT activity by using a cation chelator.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combined teachings of Motea, Efcavitch, Azzawi, and FT-M1473A.  Efcavitch is relied upon for its teaching and suggestion of using TdT to synthesize a desired polynucleotide sequence and Azzawi and FT-M1473A are relied upon for their teaching of chelators to bind and release the divalent cations that are required for catalytic activity of polymerases.
Applicant argues that while Efcavitch teaches a method of synthesizing sequence specific polynucleotides using TdT and nucleotide analogs with a terminating group which is then cleaved to add a next nucleotide analog with a terminating group, neither Motea nor Efcavitch teach using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of polynucleotides. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combined teachings of Motea, Efcavitch, Azzawi, and FT-M1473A.  Azzawi and FT-M1473A are relied upon for their teaching of chelators to bind and release the divalent cations, that are required for catalytic activity of polymerase.  
Applicant argues that Azzawi does not cure the deficiency of Motea and Efcavitch because Azzawi is directed to the use of a chelating agent to control the concentration of divalent cations in a reaction that uses a template dependent polymerase and that the concentration of divalent cations controls the stability of hybridization of the primers to the target sequence, entirely different mechanism and purpose from the claimed method.  
This is not found persuasive.  The reproduced portion of Azzawi at the top of page 10 of the Remarks states that “in the case of polymerases and many nucleases, the concentration of divalent ion… is crucial to the activity of the enzyme”.  TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (see Motea, 2nd full paragraph at page 6).  Since Azzawi teaches using chelators to bind and release the divalent cations that are necessary for polymerase activity, one having ordinary skill in the art would have been motivated apply the teachings of Azzawi to the method of Efcavitch, using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of polynucleotides instead of using nucleotide triphosphates with terminating group which requires the step of cleaving the terminal group after each addition of the specific nucleotide.
Applicant argues that the Examiner has identified no basis why one of skill would be motivated to modify Efcavitch to abandon the use of nucleotide analogs with terminating groups in favor of the use of a chelating agent. 
This is not found persuasive.  The rejection at the bottom of page 7 through top of page 8 states that “One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator instead of using nucleotide triphosphates with terminating group which requires the step of cleaving the terminal group after each addition of the specific nucleotide.”
Applicant argues that such a modification (using chelators) would change the principle of operation of Efcavitch, i.e. using a chain terminator with a removable group to allow further reaction and without regard to the modulation of cations and according to MPEP § 2143.01(VI), since the principle of operation is being changed by the suggested modification, the prior art cannot render the claimed subject matter obvious.
This is not found persuasive.  The principle operation of Efcavitch is synthesizing sequence specific polynucleotides using TdT.  Modifying the method of Efcavitch does not change this principle operation since activating/inactivating TdT by controlling the concentration of divalent cations in the reaction composition with a chelator results in the synthesis of sequence specific polynucleotides. 
Applicant argues that the Examiner has asserted a reasonable expectation of success based on Azzawi’s use of a chelator in a DNA amplification method using a polymerase and primers. However, Azzawi teaches that regulating cations affects primer binding and therefore quality of amplicons and one cannot extrapolate the explanation of Azzawi as to how cations affect amplicon quality when using a template dependent polymerase to the claimed method of making sequence specific polynucleotides using a template independent polymerase.
This is not found persuasive.  As discussed above, the reproduced portion of Azzawi at the top of page 10 of the Remarks states that “in the case of polymerases and many nucleases, the concentration of divalent ion… is crucial to the activity of the enzyme”.  TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (see Motea, 2nd full paragraph at page 6).  Since Azzawi teaches using chelators to bind and release the divalent cations that are necessary for polymerase activity, one having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and FT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+.
Applicant argues that none of Motea, Efcavitch, and Azzawi teach modulating TdT activity by controlling availability of divalent cations and the claims are nonobvious.
This is not found persuasive.  The rejection is based on the combined teachings of Motea, Efcavitch, Azzawi, and FT-M1473A.  Since Azzawi teaches using chelators to bind and release the divalent cations that are necessary for polymerase activity, one having ordinary skill in the art would have been motivated apply the teachings of Azzawi to TdT, using chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of polynucleotides.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific DNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Applicant argues that FT-M1473A does not cure the deficiencies of Motea, Efcavitch, or Azzawi since FT-M1473A teaches a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ and that upon illumination with light, DMNP-EDTA is cleaved and releases free divalent cations and FT-M1473A is silent regarding using the photolabile chelator DMNP-EDTA to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of polynucleotides.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combined teachings of Motea, Efcavitch, Azzawi, and FT-M1473A.  TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (see Motea, 2nd full paragraph at page 6) and Azzawi teaches using chelators to bind and release the divalent cations that are necessary for polymerase activity.  Therefore, one having ordinary skill in the art would have been motivated to use the photolabile chelator DMNP-EDTA of FT-M1473A in the method of Efcavitch to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner instead of varying the temperature of the reaction since TdT is not a thermostable polymerase and illumination with light can precisely and quickly target enzymatic DNA synthesis. 
Hence the rejection is maintained.

Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motea (Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase.  Biochim Biophys Acta. 2010 May;1804(5):1151-66. – form PTO-892), Kalhor (US 10,745,814 – form PTO-892), Azzawi (WO 2015/113828– form PTO-892), and FT-M1473A (FluoProbes. DMNP-EDTA, NP-EGTA. February 2, 2014 – form PTO-892. FT-M1473A was available to the public on February 2, 2014, as evidenced by WaybackMachine, see pages 4-7). 
Regarding claims 1, 14, and 16-17, Motea discloses a calf thymus terminal deoxynucleotidyl transferase (TdT) of the polX family of polymerases that synthesizes polynucleotides in a template-independent manner (1st paragraph under “Introduction” page 2, 1st full paragraph at page 3, and 2nd paragraph at page 5).  Regarding claims 1, 12, and 21, Motea discloses that TdT synthesizes polynucleotides in a template-independent manner by randomly adding natural nucleotide triphosphate at the free 3’OH to a single-stranded DNA initiator sequence having a 3’ terminal nucleotide (3rd full paragraph at page 3 and 3rd paragraph at page 5). Regarding claims 1 and 24, Motea discloses that TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (2nd full paragraph at page 6).
Because TdT randomly adds nucleotides to 3’-OH ends of single-stranded DNA, methods of synthesizing specific sequences of polynucleotides using TdT have been developed, such as the method of Kalhor.  Regarding claim 1, Kalhor discloses a method of modulating enzymatic synthesis of a polynucleotide by combining a template-independent polymerase, selected nucleotide triphosphate, a divalent cation in an aqueous reaction medium including a target substrate comprising an initiator sequence and having a 3’ terminal nucleotide, wherein the availability of the divalent cation is controlled by pH (claims 1 and 30).  Kalhor discloses that the template-independent polymerase is inactive to add the selected nucleotide triphosphate due to an inactivating pH that reduces the solubility of the divalent cation and the activating pH increases solubility of the divalent and activates the template-independent polymerase thereby adding the selected nucleotide to the initiator sequence (claims 30-37). Regarding claim 4, Kalhor discloses repeating steps of activating and inactivating the template-independent polymerase to add subsequent nucleotides (claim 1).  Regarding claim 6, Kalhor discloses that the target substrate in immobilized to a reaction site on a support, such as a flow cell channel, microfluidics channel, or a reaction chamber (Column 5, lines 15-39). Regarding claim 9, Kalhor discloses providing a plurality of target substrates to the reaction sites (Column 3, lines 30-48).  Regarding claim 10, Kalhor discloses removing reagents by a volume of wash fluid (Column 14, lines 10-39).  Regarding claim 11, Kalhor discloses delivering the reactions reagents by fluid delivery, such as fluidics, microfluidics, syringe, ink jet systems, or pipette systems (Column 14, lines 10-39).  Regarding claim 12, Kalhor discloses that the selected nucleotide triphosphate is a natural nucleotide or a nucleotide analog (claim 37). Regarding claims 14 and 16-17, Kalhor discloses that the template-independent polymerase is a terminal deoxynucleotide transferase (TdT), which is a polX family of polymerases (claim 28). Regarding claim 21, Kalhor discloses that the target substrate is a DNA oligonucleotide primer (Column 2, lines 30-48).  Regarding claim 24, Kalhor discloses that the cation is Mg2+ and Co2+ (claim 28).   
Neither Motea nor Kalhor disclose using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides.
Azzawi discloses a method of modulating enzymatic activity of a polymerase by controlling the concentration of divalent cations in the reaction composition without modification of substrates (page 2, lines 13-14).  Regarding claim 1, Azzawi discloses a reaction composition comprising of a polymerase dependent on divalent cations for enzymatic activity, a divalent cation, a chelating agent that binds to the divalent cation depending on pH and/or temperature, and a substrate (page 3, lines 16-23, page 4, lines 4-5, page 4 lines 21-31, and claims 1-13).  Regarding claims 2-3, Azzawi discloses that changing the temperature results in a change of pH in the reaction composition, resulting in release of the divalent cations, activating the polymerase, and the change in polymerase activity is reversible (page 3, lines 24-28). Regarding claim 24, Azzawi discloses the divalent cations as Mg2+ or Co2+ (page 5, lines 13-15).  Regarding claims 25-26, Azzawi discloses that the chelating agent is present in a molar excess compared to the divalent cation in the reaction medium (page 6, lines 1-19). Regarding claim 27, Azzawi discloses that the chelating agent is within a ration of greater than 1:1 to 10:1 of the divalent cation (page 6, lines 1-19).
FT-M1473A discloses a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ (page 2). Regarding claim 2, FT-M1473A disclose that DMNP-EDTA is used raise or lower concentrations of free divalent cations depending on lack of illumination or illumination.  Upon illumination with light, DMNP-EDTA is cleaved and releases divalent cations (page 2).   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Kalhor by modulating enzymatic synthesis of a sequence specific polynucleotide by (1) combining TdT, nucleotide triphosphate, a target DNA substrate comprising an initiator sequence and a free 3’-OH,  Mg2+ or Co2+ immobilized on a support, and DMNP-EDTA chelator which locks Mg2+ or Co2+ in place that is present in molar excess to the Mg2+ or Co2+, (2) releasing Mg2+ or Co2+ upon illumination with light thereby activating TdT, which adds the nucleotide triphosphate to the free 3’-OH of the DNA substrate, (4) flushing away the nucleotide triphosphate, and (5) introducing the subsequence nucleotide trisphosphate to be added, and (6) repeating steps (4) and (5) until the sequence specific DNA is completed.  One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby avoiding the steps of repeatedly increasing/decreasing pH levels of the reaction site.  One having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and tFT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific DNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 prima facie obvious.
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner has not provided any evidence that one of skill would have wanted to avoid using pH or that using pH presented substantial problems that one of skill wished to avoid. The Examiner simply makes the statement as if it were true. In any event, eliminating the use of pH would change the principle of operation of Kahlor and so would not support a conclusion of obviousness. See MPEP § 2143.01(VI).
This is not found persuasive.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See MPEP 2144.   One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby avoiding the steps of repeatedly increasing/decreasing pH levels of the reaction site. Further, the principle operation of Kahlor is synthesizing sequence specific polynucleotides using TdT.  Modifying the method of Kahlor does not change this principle operation since activating/inactivating TdT by controlling the concentration of divalent cations in the reaction composition with a chelator results in the synthesis of sequence specific polynucleotides. 
The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific DNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Hence the rejection is maintained.

Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motea (Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase.  Biochim Biophys Acta. 2010 May;1804(5):1151-66. – form PTO-892), Church (US 10,774,366 – form PTO-892), Azzawi (WO 2015/113828– form PTO-892), and FT-M1473A (FluoProbes. DMNP-EDTA, NP-EGTA. February 2, 2014 – form PTO-892. FT-M1473A was available to the public on February 2, 2014, as evidenced by WaybackMachine, see pages 4-7). 
Regarding claims 1, 14, and 16-17, Motea discloses a calf thymus terminal deoxynucleotidyl transferase (TdT) of the polX family of polymerases that synthesizes polynucleotides in a template-independent manner (1st paragraph under “Introduction” page 2, 1st full paragraph at page 3, and 2nd paragraph at page 5).  Regarding claims 1, 12, and 21, Motea discloses that TdT synthesizes polynucleotides in a template-independent manner by randomly adding natural nucleotide triphosphate at the free 3’OH to a single-stranded DNA initiator sequence having a 3’ terminal nucleotide (3rd full paragraph at page 3 and 3rd paragraph at page 5). Regarding claims 1 and 24, Motea discloses that TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (2nd full paragraph at page 6).
Because TdT randomly adds nucleotides to 3’-OH ends of single-stranded DNA, methods of synthesizing specific sequences of polynucleotides using TdT have been developed, such as the method of church.  Regarding claim 1, Church discloses a method of modulating enzymatic synthesis of a polynucleotide by combining a template-independent polymerase, selected nucleotide triphosphate, a divalent cation in an aqueous reaction medium including an target substrate comprising an initiator sequence and having a 3’ terminal nucleotide and determining whether the selected nucleotide has been added to the terminal nucleotide by monitory of a fluorescent signal and removing an incorrectly added nucleotide until the selected nucleotide has been added (claims 1 and 5-7).  Regarding claim 4, Church discloses repeatedly adding subsequent nucleotides until the polynucleotide is formed (claims 1 and 4-5).  Regarding claim 6, Church discloses that the target substrate in immobilized to a reaction site on a support, such as a flow cell channel, microfluidics channel, or a reaction chamber (Column 3, lines 6-15 and Column 4, lines 32-41).  Regarding claim 9, Church discloses providing a plurality of target substrates to the reaction sites (claim 4).  Regarding claim 10, Church discloses removing reagents by a volume of wash fluid (claim 11).  Regarding claim 11, Church discloses delivering the reactions reagents by fluid delivery comprising of microfluidics (claim 12).  Regarding claim 12, Church discloses that the selected nucleotide triphosphate is a natural nucleotide or a nucleotide analog (claim 1). Regarding claims 14 and 16-17, Church discloses that the template-independent polymerase is a terminal deoxynucleotide transferase (TdT), which is a polX family of polymerases (claim 3). Regarding claim 21, Church discloses that the target substrate is a DNA oligonucleotide primer (Column 5, line 55-56).  Regarding claim 24, Church discloses that the cation is Mg2+ and Co2+ (Column 25, lines 62-66).
Neither Motea nor Church disclose using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides.
Azzawi discloses a method of modulating enzymatic activity of a polymerase by controlling the concentration of divalent cations in the reaction composition without modification of substrates (page 2, lines 13-14).  Regarding claim 1, Azzawi discloses a reaction composition comprising of a polymerase dependent on divalent cations for enzymatic activity, a divalent cation, a chelating agent that binds to the divalent cation depending on pH and/or temperature, and a substrate (page 3, lines 16-23, page 4, lines 4-5, page 4 lines 21-31, and claims 1-13).  Regarding claims 2-3, Azzawi discloses that changing the temperature results in a change of pH in the reaction composition, resulting in release of the divalent cations, activating the polymerase, and the change in polymerase activity is reversible (page 3, lines 24-28). Regarding claim 24, Azzawi discloses the divalent cations as Mg2+ or Co2+ (page 5, lines 13-15).  Regarding claims 25-26, Azzawi discloses that the chelating agent is present in a molar excess compared to the divalent cation in the reaction medium (page 6, lines 1-19). Regarding claim 27, Azzawi discloses that the chelating agent is within a ration of greater than 1:1 to 10:1 of the divalent cation (page 6, lines 1-19).
FT-M1473A discloses a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ (page 2). Regarding claim 2, FT-M1473A disclose that DMNP-EDTA is used raise or lower concentrations of free divalent cations depending on lack of illumination or illumination.  Upon illumination with light, DMNP-EDTA is cleaved and releases divalent cations (page 2).   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Church by modulating enzymatic synthesis of a sequence specific polynucleotide by (1) combining TdT, nucleotide triphosphate, a target DNA substrate comprising an initiator sequence and a free 3’-OH,  Mg2+ or Co2+ immobilized on a support, and DMNP-EDTA chelator which locks Mg2+ or Co2+ in place that is present in molar excess to the Mg2+ or Co2+, (2) releasing Mg2+ or Co2+ upon illumination with light thereby activating TdT, which adds the nucleotide triphosphate to the free 3’-OH of the DNA substrate, (4) flushing away the nucleotide triphosphate, and (5) introducing the subsequence nucleotide trisphosphate to be added, and (6) repeating steps (4) and (5) until the sequence specific DNA is completed.  One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby eliminating the steps of repeatedly determining whether a correct nucleotide has been added.  One having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and tFT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific RNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 prima facie obvious.
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner has not provided any evidence that one of skill would have wanted to avoid a step of determining whether a correct nucleotide has been added, or that one of skill would have understood that use of DMNP- EDTA would eliminate the need of such a step. The Examiner simply makes the statement as if it were true. In any event, eliminating the step of determining whether a correct nucleotide has been added would change the principle of operation of Church and so would not support a conclusion of obviousness. See MPEP § 2143.01(VD).
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See MPEP 2144.   One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby eliminating the steps of repeatedly determining whether a correct nucleotide has been added.  Further, the principle operation of Church is synthesizing sequence specific polynucleotides using TdT.  Modifying the method of Church does not change this principle operation since activating/inactivating TdT by controlling the concentration of divalent cations in the reaction composition with a chelator results in the synthesis of sequence specific polynucleotides. The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific RNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Hence the rejection has been maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 

Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of US Patent No. 10,745,814 (reference patent) in view of Motea (Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase.  Biochim Biophys Acta. 2010 May;1804(5):1151-66. – form PTO-892), Azzawi (WO 2015/113828– form PTO-892), and FT-M1473A (FluoProbes. DMNP-EDTA, NP-EGTA. February 2, 2014 – form PTO-892. FT-M1473A was available to the public on February 2, 2014, as evidenced by WaybackMachine, see pages 4-7). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1 and 30-31 of the reference patent recites the limitation of a method of modulating enzymatic synthesis of a polynucleotide by combining a template-independent DNA polymerase, selected nucleotide triphosphate, a divalent cation in an aqueous reaction medium including an target substrate comprising an initiator sequence and having a 3’ terminal nucleotide, wherein the availability of the divalent cation is controlled by pH and has common subject matter with claims 1-2 of the instant application. The template-independent DNA polymerase is inactive to add the selected nucleotide triphosphate due to an inactivating pH that reduces the solubility of the divalent cation and the activating pH increases solubility of the divalent and activates the template-independent DNA polymerase thereby adding the selected nucleotide to the initiator sequence. Claim 1 of the reference patent recites the limitation of repeating steps of activating and inactivating the template-independent polymerase to add subsequence nucleotides until the polynucleotide is formed and has common subject matter with claim 4 of the instant application.  Claims 21-25 recite the limitation of immobilizing the target substrate to a reaction site on a support, wherein the reaction site is within a fluidics channel and has common subject matter with claim 6 of the instant application. Claims 44-48 recite that limitation of providing a plurality of target substrates at a plurality of reactions site and has common subject matter with claim 9 of the instant application.  Claim 20 of the reference patent recites the limitation of removing reactions reagents form the reaction zone by flowing a wash solution through the reaction zone and has common subject matter with claim 10 of the instant application. Claim 37 of the reference patent recites the limitation that the selected nucleotide triphosphate is a natural nucleotide or a nucleotide analog and has common subject matter with claim 12 of the instant application. Claim 28 of the reference patent recites the limitation that the template-independent DNA polymerase is a terminal deoxynucleotide transferase (TdT), which is a polX family of DNA polymerases and common subject matter with claims 14 and 16-17 of the instant application. Claim 28 of the reference patent recites the limitation that the cation is Mg2+ and Co2+ and has common subject matter with claim 24 of the instant application.
The reference patent does not recite using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides.
Regarding claims 1, 14, and 16-17 of the instant application, Motea discloses a calf thymus terminal deoxynucleotidyl transferase (TdT) of the polX family of polymerases that synthesizes polynucleotides in a template-independent manner (1st paragraph under “Introduction” page 2, 1st full paragraph at page 3, and 2nd paragraph at page 5).  Regarding claims 1, 12, and 21 of the instant application, Motea discloses that TdT synthesizes polynucleotides in a template-independent manner by randomly adding natural nucleotide triphosphate at the free 3’OH to a single-stranded DNA initiator sequence having a 3’ terminal nucleotide (3rd full paragraph at page 3 and 3rd paragraph at page 5). Regarding claims 1 and 24 of the instant application, Motea discloses that TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (2nd full paragraph at page 6).
Azzawi discloses a method of modulating enzymatic activity of a polymerase by controlling the concentration of divalent cations in the reaction composition without modification of substrates (page 2, lines 13-14).  Regarding claim 1 of the instant application, Azzawi discloses a reaction composition comprising of a polymerase dependent on divalent cations for enzymatic activity, a divalent cation, a chelating agent that binds to the divalent cation depending on pH and/or temperature, and a substrate (page 3, lines 16-23, page 4, lines 4-5, page 4 lines 21-31, and claims 1-13).  Regarding claims 2-3 of the instant application, Azzawi discloses that changing the temperature results in a change of pH in the reaction composition, resulting in release of the divalent cations, activating the polymerase, and the change in polymerase activity is reversible (page 3, lines 24-28). Regarding claim 24 of the instant application, Azzawi discloses the divalent cations as Mg2+ or Co2+ (page 5, lines 13-15).  Regarding claims 25-26 of the instant application, Azzawi discloses that the chelating agent is present in a molar excess compared to the divalent cation in the reaction medium (page 6, lines 1-19). Regarding claim 27 of the instant application, Azzawi discloses that the chelating agent is within a ration of greater than 1:1 to 10:1 of the divalent cation (page 6, lines 1-19).
FT-M1473A discloses a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ (page 2). Regarding claim 2 of the instant application, FT-M1473A disclose that DMNP-EDTA is used raise or lower concentrations of free divalent cations depending on lack of illumination or illumination.  Upon illumination with light, DMNP-EDTA is cleaved and releases divalent cations (page 2).   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-48 of the reference patent by using a chelator agent such as DMNP-EDTA to modulate enzymatic synthesis of a sequence specific polynucleotide by (1) combining TdT, nucleotide triphosphate, a target DNA substrate comprising an initiator sequence and a free 3’-OH,  Mg2+ or Co2+ immobilized on a support, and DMNP-EDTA chelator which locks Mg2+ or Co2+ in place that is present in molar excess to the Mg2+ or Co2+, (2) releasing Mg2+ or Co2+ upon illumination with light thereby activating TdT, which adds the nucleotide triphosphate to the free 3’-OH of the DNA substrate, (4) flushing away the nucleotide triphosphate, and (5) introducing the subsequence nucleotide trisphosphate to be added, and (6) repeating steps (4) and (5) until the sequence specific DNA is completed and delivering one or more the reaction reagents with a pipette, which are routinely used.  One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby avoiding the steps of repeatedly increasing/decreasing pH levels of the reaction site.  One having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and tFT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific DNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the conflicting claims are not patentably distinct from each other.    
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims do not recite using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides and as explained above, such a feature is not obvious in view of Motea, Azzawi, and FT-M1473A. 
This is not found persuasive.  TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (see Motea, 2nd full paragraph at page 6).  Since Azzawi teaches using chelators to bind and release the divalent cations that are necessary for polymerase activity and FT-M1473 teaches a photolabile chelator, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-48 of the reference patent in using a chelator agent such as DMNP-EDTA to modulate enzymatic synthesis of a sequence specific polynucleotide. One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby avoiding the steps of repeatedly increasing/decreasing pH levels of the reaction site.  
Hence the rejection has been maintained.


Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10,774,366 (reference patent) in view of Motea (Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase.  Biochim Biophys Acta. 2010 May;1804(5):1151-66. – form PTO-892), Azzawi (WO 2015/113828– form PTO-892), and FT-M1473A (FluoProbes. DMNP-EDTA, NP-EGTA. February 2, 2014 – form PTO-892. FT-M1473A was available to the public on February 2, 2014, as evidenced by WaybackMachine, see pages 4-7). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claim 1 of the reference patent recites the limitation of a method of enzymatic synthesis of polynucleotides by combining a template-independent DNA polymerase, selected nucleotide triphosphate, a cation in an aqueous reaction medium including an target substrate comprising an initiator sequence and having a 3’ terminal nucleotide and determining whether the selected nucleotide has been added to the terminal nucleotide by monitory of a fluorescent signal and removing an incorrectly added nucleotide until the selected nucleotide has been added and has common subject matter with claim 1 of the instant application. Claims 1 and 4-5 of the reference patent recites the limitation of repeating steps of adding specific nucleotides until the polynucleotides is formed and has common subject matter with claim 4 of the instant application.  Claim 4 of the ference patent recites the limitation of providing a plurality of target substrates at a plurality of reactions site and has common subject matter with claim 9 of the instant application.  Claim 11 of the reference patent recites the limitation of removing reagents by a volume of wash and has common subject matter with claim 10 of the instant application. Claim 12 of the reference patent recites the limitation of delivering the reactions reagents by fluid delivery comprising of microfluidics and has common subject with claim 11 of the instant application.  Claim 1 of the reference patent recites the limitation that the selected nucleotide is a nucleotide analog and has common subject matter with claim 12 of the instant application.  Claim 3 of the reference patent recites the limitation that the template-independent DNA polymerase is a terminal deoxynucleotide transferase (TdT), which is a polX family of DNA polymerases and common subject matter with claims 14 and 16-17 of the instant application. 
The reference patent does not recite using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides.
Regarding claims 1, 14, and 16-17 of the instant application, Motea discloses a calf thymus terminal deoxynucleotidyl transferase (TdT) of the polX family of polymerases that synthesizes polynucleotides in a template-independent manner (1st paragraph under “Introduction” page 2, 1st full paragraph at page 3, and 2nd paragraph at page 5).  Regarding claims 1, 12, and 21 of the instant application, Motea discloses that TdT synthesizes polynucleotides in a template-independent manner by randomly adding natural nucleotide triphosphate at the free 3’OH to a single-stranded DNA initiator sequence having a 3’ terminal nucleotide (3rd full paragraph at page 3 and 3rd paragraph at page 5). Regarding claims 1 and 24 of the instant application, Motea discloses that TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (2nd full paragraph at page 6).
Azzawi discloses a method of modulating enzymatic activity of a polymerase by controlling the concentration of divalent cations in the reaction composition without modification of substrates (page 2, lines 13-14).  Regarding claim 1 of the instant application, Azzawi discloses a reaction composition comprising of a polymerase dependent on divalent cations for enzymatic activity, a divalent cation, a chelating agent that binds to the divalent cation depending on pH and/or temperature, and a substrate (page 3, lines 16-23, page 4, lines 4-5, page 4 lines 21-31, and claims 1-13).  Regarding claims 2-3 of the instant application, Azzawi discloses that changing the temperature results in a change of pH in the reaction composition, resulting in release of the divalent cations, activating the polymerase, and the change in polymerase activity is reversible (page 3, lines 24-28). Regarding claim 24 of the instant application, Azzawi discloses the divalent cations as Mg2+ or Co2+ (page 5, lines 13-15).  Regarding claims 25-26 of the instant application, Azzawi discloses that the chelating agent is present in a molar excess compared to the divalent cation in the reaction medium (page 6, lines 1-19). Regarding claim 27 of the instant application, Azzawi discloses that the chelating agent is within a ration of greater than 1:1 to 10:1 of the divalent cation (page 6, lines 1-19).
FT-M1473A discloses a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ (page 2). Regarding claim 2 of the instant application, FT-M1473A disclose that DMNP-EDTA is used raise or lower concentrations of free divalent cations depending on lack of illumination or illumination.  Upon illumination with light, DMNP-EDTA is cleaved and releases divalent cations (page 2).   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-48 of the reference patent by using a chelator agent such as DMNP-EDTA to modulate enzymatic synthesis of a sequence specific polynucleotide by (1) combining TdT, nucleotide triphosphate, a target DNA substrate comprising an initiator sequence and a free 3’-OH,  Mg2+ or Co2+ immobilized on a support, and DMNP-EDTA chelator which locks Mg2+ or Co2+ in place that is present in molar excess to the Mg2+ or Co2+, (2) releasing Mg2+ or Co2+ upon illumination with light thereby activating TdT, which adds the nucleotide triphosphate to the free 3’-OH of the DNA substrate, (4) flushing away the nucleotide triphosphate, and (5) introducing the subsequence nucleotide trisphosphate to be added, and (6) repeating steps (4) and (5) until the sequence specific DNA is completed and delivering one or more the reaction reagents with a pipette, which are routinely used.  One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby eliminating the steps of repeatedly determining whether a correct nucleotide has been added.  One having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and tFT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific DNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the conflicting claims are not patentably distinct from each other.    
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims do not recite using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides and as explained above, such a feature is not obvious in view of Motea, Azzawi, and FT-M1473A. 
This is not found persuasive.  TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (see Motea, 2nd full paragraph at page 6).  Since Azzawi teaches using chelators to bind and release the divalent cations that are necessary for polymerase activity and FT-M1473 teaches a photolabile chelator, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-12 of the reference patent in using a chelator agent such as DMNP-EDTA to modulate enzymatic synthesis of a sequence specific polynucleotide. One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby eliminating the steps of repeatedly determining whether a correct nucleotide has been added.
Hence the rejection has been maintained.

Conclusion

	Claims 1-4, 6, 9-12, 14, 16-17, 20-21, 24-28, and 30 are pending.

	Claims 20, 28, and 30 are withdrawn.

	Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652